Citation Nr: 1824883	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  11-12 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU) prior to October 14, 2015.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran asserted that his service-connected disabilities prevent him from work.  As such, the issue of entitlement to TDIU has been raised by the record and is part and parcel of the Veteran's increased ratings claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Board denied the Veteran's claim for entitlement to a disability rating in excess of 20 percent for diabetes mellitus, to include erectile dysfunction, retinopathy of the Veteran's right eye, and hypertension, in an April 17, 2017 decision, and the Veteran appeal that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (Joint Motion), and a November 2017 Order of the Court vacated the Board's decision that declined to address whether the Veteran was rendered unemployable by virtue of his diabetes mellitus.  


FINDING OF FACT

For the appeal period prior to October 14, 2015, the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU for the period prior to October 14, 2015, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, the Board is granting, in full, the benefit sought on appeal.  Accordingly, any error with respect to either the duty to notify or the duty to assist was harmless and need not be further considered.

TDIU

The Veteran has essentially contended that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is considered to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the process of determining whether unemployability exists for TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In order for a veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes her case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's service-connected disabilities include: (i) posttraumatic stress disorder (50 percent); (ii) lumbar degenerative disc disease (40 percent); (iii) benign prostatic hyperplasia (40 percent); (iv) diabetes mellitus (20 percent); (v) status post excision of exostosis right hallux (20 percent); (vi) right lower extremity radiculopathy (20 percent); (vii) left lower extremity radiculopathy (20 percent); (viii) gastroesophageal reflux disease (GERD) (10 percent); (ix) right foot diabetic neuropathy (10 percent); (x)   right foot diabetic neuropathy (10 percent); (xi) hypertension (zero percent). 

The Veteran's combined schedular disability was 80 percent from April 20, 2009, 90 percent from March 17, 2015, and 100 percent from October 14, 2015.  

At a May 2011 VA PTSD examination, the examiner opined that the Veteran's PTSD symptoms were of moderate severity on his employment functioning.  He was not precluded from working because of PTSD, but experienced problems relating to others.  

In April 2012, the Veteran received a VA back examination and the examiner opined that the Veteran could be employed in a sedentary or light capacity.  He could lift 10 pounds frequently and 20 pounds occasionally.  Furthermore, the Veteran could stand and walk two hours per day.  


The Veteran also received a diabetes mellitus examination in April 2012 and the examiner opined that the Veteran's diabetes, hypertension, GERD, hiatal hernia, sleep apnea, hypothyroidism, erectile dysfunction, and benign prostatic hypertrophy did not preclude him from obtaining gainful employment in a either a sedentary or physical environment.  The Veteran's asthma, however, did preclude him from occupations that involved physical labor due to his symptoms of dyspnea on exertion.  

At an April 2012 VA PTSD examination, the examiner opined that the Veteran's PTSD symptoms, exclusive of medical problems, did not preclude employment.  He noted the reports of difficulty with memory and concentration at work prior to retirement, but indicated that there would be no difference in impairment level for sedentary or physical employment.  

The Veteran received a VA male reproductive system examination in March 2016, and the examiner opined that his benign prostatic hyperplasia had an adverse effect on his ability to function in an occupational environment.  The Veteran's condition caused urinary frequency of every hour, and obstructive voiding symptoms.  

At a May 2016 VA back examination, the examiner opined that the Veteran's lumbar spine condition precluding him from doing any lifting over five pounds.  The Veteran was also not able to sit for more than 10 minutes without lying down or getting up to stretch.  Finally, he was not able to stand and walk for more than five minutes before needing to sit down and take a break.  

The Veteran received a private vocational assessment in February 2018, and the specialist indicated that the Veteran graduated high school and had a Bachelor of Arts degree in business management.  He attempted Master's level business management courses, but withdrew from his program due to an inability to concentrate and immense pain in his low back and lower extremities.  The Veteran last worked as a program manager, and his position required both domestic and international travel.  The Veteran recalled experiencing immense difficulty concentrating and remaining on task due to PTSD, back pain, and lower extremity pain.  He retired in 2005, as he was required to relocate but was unable to due to his conditions and frequent hospitalizations due to diabetes.  Prior to that experience, the Veteran was a program manager in another organization and as an advisor. The specialist indicated that the Veteran's past work experiences were primarily performed at a sedentary or light exertional level.  

After interviewing the Veteran and reviewing his file, the specialist opined that the Veteran was unable to secure and follow substantially gainful employment due to his service-connected disabilities in any occupation, to include sedentary, unskilled employment, since at least 2005.  He noted that the Veteran need to lay down 80 percent of the day to elevate his lower extremities, and also needed to use the restroom a minimum of twice per hour.  Additionally, the Veteran's PTSD symptoms would preclude him from engaging in, following, and carrying out instructions and any work tasks.    

The Board will resolve reasonable doubt in the Veteran's favor and award entitlement to TDIU for the period prior to the combined 100 percent scheduler rating assigned on October 14, 2015.  The Veteran has submitted credible statements that he retired due to his service-connected disabilities.  Furthermore, the Board also finds the vocational rehabilitation study highly probative in evaluating the Veteran's claim.  In this regard, the specialist provided a thorough rationale on the Veteran's inability to obtain substantially gainful employment due to his service-connected disabilities.  The specialist also considered the possibility of the Veteran's ability to perform sedentary employment, but opined that not only was the Veteran physically unable to do so, but he also did not have the requisite skills or experience to procure substantially gainful employment in such an environment.  While the April 2012 VA examiner opined that the Veteran would be able to do sedentary or light work, the vocational rehabilitation opinion is more probative as it considered the Veteran's employment history where he had to miss substantial time from work due to his service-connected conditions. 

Furthermore, because his combined schedular disability rating beginning October 14, 2015, was 100 percent and he is contending that he in unemployable due to a combination of all service-connected disabilities, a TDIU cannot be assigned simultaneously for that time period.  Any particular disability - or combination of disabilities - can only be assigned a single 100 percent rating on any basis, whether schedular or a TDIU, at the same time.  See 38 C.F.R. §§ 3.340(a)(2), 4.16(a); Herlehy v. West, 11 Vet. App. 448, 452 (1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("[a] claim for TDIU presupposes that the rating for the condition is less than 100%"); Holland v. Brown, 6 Vet. App. 443, 446 (1994) ("100% rating means that a veteran is totally disabled")).  Resolving reasonable doubt in favor of the Veteran, entitlement to a TDIU prior to October 14, 2015, is warranted.  38 U.S.C. § 5107(b).


ORDER

A total disability rating based on individual unemployability is granted prior to October 14, 2015, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


